Per Curiam.
Respondent was admitted to practice by the Appellate Division, Second Department, in 1986. She has maintained a law office in the City of Albany.
By plea agreement filed August 5, 1997, in the United States District Court for the Northern District of New York, respondent pleaded guilty to the knowing and fraudulent embezzlement of moneys belonging to the estate of debtors in bankruptcy in violation of 18 USC § 153. Respondent had access to the property by virtue of her participation in the administration of the estate as attorney for the Official Committee of Unsecured Creditors.
The Federal felony to which respondent pleaded guilty is essentially similar to the New York felony of larceny by embezzlement (Penal Law § 155.05 [1]; see, Matter of Speciner, 182 AD2d 166). Therefore, upon the entry of her plea, respondent ceased to be an attorney, pursuant to Judiciary Law § 90 (4) (a) (see, Matter of Johnston, 75 NY2d 403; Matter of Besse, 193 AD2d 1020).
*781Accordingly, petitioner’s motion to disbar respondent is granted. Respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Cardona, P. J., White, Peters, Spain and Carpinello, JJ., concur. Ordered that petitioner’s motion to disbar respondent pursuant to Judiciary Law § 90 (4) (a) is granted; and it is further ordered that respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and she hereby is forbidden to appear as attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of disbarred attorneys.